               Case 5:18-cr-00258-EJD Document 79 Filed 06/12/19 Page 1 of 19



 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 Assistant United States Attorneys

 7           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 8           Telephone: (408) 535-5589
             FAX: (408) 535-5066
 9           john.bostic@usdoj.gov

10 Attorneys for United States of America

11                                 UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13                                          SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                   )   CASE NO. 18-CR-00258 EJD
15                                               )
             Plaintiff,                          )   UNITED STATES’ OPPOSITION TO
16                                               )   DEFENDANTS’ MOTION TO COMPEL
        v.                                       )
17                                               )   Date: June 28, 2019
     ELIZABETH HOLMES and RAMESH                 )   Time: 10:00 a.m.
18   “SUNNY” BALWANI,                            )   Court: Hon Edward J. Davila
                                                 )
19           Defendants.                         )

20

21

22

23

24

25

26

27

28

     GOVT. OPPOSITION TO MOTION TO COMPEL
     18-CR-00258 EJD
              Case 5:18-cr-00258-EJD Document 79 Filed 06/12/19 Page 2 of 19



 1                                                        TABLE OF CONTENTS

 2 I.       INTRODUCTION ...........................................................................................................................1

 3 II.      FACTUAL & PROCEDURAL BACKGROUND ..........................................................................2

 4          A.        Defendants’ Fraud and the Pending Criminal Charges........................................................2

 5          B.        The Prosecution’s Document Production to Date ................................................................2

 6          C.        Defendant Balwani’s Previous Attempts to Obtain Additional Agency
                      Documents ...........................................................................................................................3
 7
            D.        The Prosecution’s Good-Faith Efforts to Obtain the Requested Materials .........................3
 8
            E.        The Agencies’ Agreements to Produce Further Documents................................................5
 9
     III.   ARGUMENT ...................................................................................................................................8
10
            A.        Defendants’ motion seeks documents not in the prosecution’s possession,
11                    custody, or control. ..............................................................................................................8

12          B.        The defense’s arguments regarding the content and materiality of the
                      requested documents are speculative. ................................................................................10
13
            C.        The government has no obligation to obtain and produce documents held by
14                    state agencies not involved in the criminal investigation. .................................................11

15          D.        The government has already produced discoverable materials received from
                      SEC. ...................................................................................................................................12
16
            E.        An order requiring the government to comply with its discovery obligations is
17                    unnecessary and impracticable. .........................................................................................13

18 IV.      CONCLUSION ..............................................................................................................................15

19

20

21

22

23

24

25

26

27

28

     GOVT. OPPOSITION TO MOTION TO COMPEL
     18-CR-00258 EJD                                                     i
                    Case 5:18-cr-00258-EJD Document 79 Filed 06/12/19 Page 3 of 19



 1                                                           TABLE OF AUTHORITIES

 2                                                                                                                                                    Page(s)

 3 Cases

 4 SEC v. Reyes,
     No. C, 06-04435 CRB, 2007 WL 528718 (N.D. Cal. Feb. 13, 2007) .................................................. 13
 5 United States v. Armstrong,
     517 U.S. 456 (1996) ........................................................................................................................ 10, 11
 6 United States v. Bryan,
     868 F.2d 1032 (9th Cir. 1989) ................................................................................................................ 9
 7 United States v. Cadet,
     727 F.2d 1453 (9th Cir.1984) ......................................................................................................... 10, 11
 8 United States v. Chavez–Vernaza,
     844 F.2d 1368 (9th Cir.1988) ............................................................................................................... 11
 9 United States v. Dominguez–Villa,
     954 F.2d 562 (9th Cir.1992) ................................................................................................................. 12
10 United States v. Flores,
     No. 08–0730–WHA, 2011 WL 1100137 (N.D.Cal. Mar. 24, 2011) .................................................... 14
11 United States v. Fort,
     478 F.3d 1099 (9th Cir.2007) ............................................................................................................... 11
12 United States v. Gatto,
     763 F.2d 1040 (9th Cir. 1985) .............................................................................................................. 11
13 United States v. Jennings,
     960 F.2d 1488 (9th Cir.1992) ............................................................................................................... 14
14 United States v. Little,
     753 F.2d 1420 (9th Cir.1984) ............................................................................................................... 10
15 United States v. Lucas,
     841 F.3d 796 (9th Cir. 2016) ................................................................................................................ 14
16 United States v. Mandel,
     914 F.2d 1215 (9th Cir.1990) ......................................................................................................... 10, 11
17 United States v. Muniz–Jaquez,
     718 F.3d 1180 (9th Cir.2013) ............................................................................................................... 10
18 United States v. Salyer,
     271 F.R.D. 148 (E.D. Cal. 2010) ............................................................................................................ 9
19 United States v. Santiago,
     46 F.3d 885 (9th Cir. 1995) .................................................................................................................... 9
20 United States v. Stever,
     603 F.3d 747 (9th Cir. 2010) .................................................................................................................. 9
21 United States v. W.R. Grace,
     401 F. Supp. 2d 1069 (D. Mont. 2005) ................................................................................................... 9
22 United States v. Zone,
     403 F.3d 1101 (9th Cir.2005) ............................................................................................................... 10
23 United States v. Zuno-Arce,
     44 F.3d 1420 (9th Cir. 1995) .................................................................................................................. 9
24
   Statutes
25
   15 U.S.C. § 78x(f)(1)(A)........................................................................................................................... 13
26 18 U.S.C. 1905 ............................................................................................................................................ 6
   18 U.S.C. § 6 ............................................................................................................................................. 13
27 18 U.S.C. § 3500 ....................................................................................................................................... 13
   21 U.S.C. 331(j) .......................................................................................................................................... 6
28 21 U.S.C. 360j(c) ........................................................................................................................................ 6

       GOVT. OPPOSITION TO MOTION TO COMPEL
       18-CR-00258 EJD                                                       ii
                   Case 5:18-cr-00258-EJD Document 79 Filed 06/12/19 Page 4 of 19



 1 28 U.S.C. § 515 ..................................................................................................................................... 1, 15

 2 Rules

 3 Fed. R. Crim. P. 16(a)(2) .................................................................................................................... 13, 14
   Federal Rule of Criminal Procedure 17 ................................................................................................ 1, 10
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      GOVT. OPPOSITION TO MOTION TO COMPEL
      18-CR-00258 EJD                                                      iii
              Case 5:18-cr-00258-EJD Document 79 Filed 06/12/19 Page 5 of 19



 1 I.       INTRODUCTION

 2          The Court should deny Defendant’s motion to compel because none of the materials covered by

 3 the motion are in the possession of the prosecution. Instead, the materials are held by other government

 4 agencies, such that any production or disclosure is at those agencies’ discretion. Rather than avail

 5 themselves of Federal Rule of Criminal Procedure 17 to request these documents directly from the

 6 custodian agencies, Defendants seek the Court’s assistance in forcing the prosecution to go beyond its

 7 discovery obligations and do Defendants’ investigatory work for them. Defendants’ arguments suffer

 8 from serious flaws.

 9          For example, Defendants ask the Court to treat the federal government as a monolith and assume

10 that every government agency has automatic access to the documents of every other. In reality, the

11 federal government is comprised of numerous agencies and components, each of which has its own

12 independent mission and a significant degree of autonomy over its records and resources. Defendants

13 claim that the prosecution somehow hand-picked documents from agencies like FDA and CMS during

14 earlier stages of its investigation, selecting materials favorable to its case and leaving behind exculpatory

15 evidence. In fact, the prosecution merely tailored its requests to these agencies to capture the documents

16 most relevant to this case without imposing undue burden on those agencies. Defendants demand that

17 the government produce documents on the grounds that those documents are favorable and material to

18 the defense, but their arguments on these points are speculative. Ignoring the work product doctrine,

19 Defendants’ requested documents also encompass internal communications and notes constituting the

20 work product of an agency engaged in ongoing litigation against Balwani. If granted, Defendants’

21 motion threatens to impermissibly expand the government’s discovery obligations and make the

22 prosecution responsible for the document productions of third parties over which it has no control. The

23 Court should avoid this unfair result.

24          The simplest reason to deny Defendants’ motion, however, is that it largely seeks relief that the

25 prosecution has already provided. Before Defendants filed their motion to compel, the government

26 offered to use its best efforts to obtain and produce the documents covered by the motion. Although

27 Defendants rejected that offer, the government nonetheless submitted written requests to the custodian

28 agencies and has recently learned that, subject to reasonable conditions, the agencies are willing to

     GOVT. OPPOSITION TO MOTION TO COMPEL
     18-CR-00258 EJD                                  1
              Case 5:18-cr-00258-EJD Document 79 Filed 06/12/19 Page 6 of 19



 1 produce the majority of the requested documents. The government has also offered to make case agent

 2 interview notes available for Defendants’ inspection, and to seek to review SEC’s interview notes for

 3 Brady material—accommodations that will sufficiently protect Defendants’ rights. A court order is not

 4 necessary where it would do nothing more than restate the government’s discovery obligations or

 5 compel action the government has already taken.

 6 II.      FACTUAL & PROCEDURAL BACKGROUND

 7          A.     Defendants’ Fraud and the Pending Criminal Charges

 8          In this case, Defendants’ fraudulent conduct took place over several years and resulted in

 9 hundreds of millions of dollars lost by investor victims as well as the defrauding of doctors and patients

10 who believed Defendants’ representations that Theranos’s tests were accurate and reliable. The

11 Superseding Indictment (Dkt. No. 39) alleges schemes to defraud the above groups of victims, and

12 specifies misrepresentations Defendants made in furtherance of those schemes. For example, the

13 Indictment alleges that Defendants claimed Theranos’s proprietary analyzer was capable of performing

14 the full range of clinical tests using small blood samples drawn from a finger stick and producing results

15 more accurate and reliable than those yielded by conventional methods, when Defendants knew the

16 company’s proprietary analyzer had far more limited abilities. The Indictment similarly alleges that

17 Defendants made false or misleading statements on subjects like Theranos’s financial health, Theranos’s

18 partnership with Walgreens, Theranos’s business with the United States Department of Defense, the

19 purported validation of Theranos devices by pharmaceutical companies and research institutions, and the

20 FDA approval status of Theranos’s analyzer and tests. Contrary to Defendants’ claims, the

21 government’s case does not rest solely on evidence from FDA and CMS. Indeed, Defendants’ repeated

22 misrepresentation concerning FDA was just one of many underlying their scheme to defraud.

23          B.     The Prosecution’s Document Production to Date

24          Over the course of its investigation in this matter, the government has collected millions of pages

25 of evidence from numerous sources, including: (1) investor victims who parted with substantial sums of

26 money based on false information from Defendants; (2) doctor and patient victims who purchased and

27 relied on Theranos’s tests based on false information about the accuracy of those tests; (3) Theranos

28 itself and former employees of the company; (4) other corporate and academic entities that explored

     GOVT. OPPOSITION TO MOTION TO COMPEL
     18-CR-00258 EJD                                 2
              Case 5:18-cr-00258-EJD Document 79 Filed 06/12/19 Page 7 of 19



 1 partnerships with Theranos; and (5) components of the federal government that interacted with Theranos

 2 as part of their regulatory responsibilities or other missions.

 3          The government has already produced the vast majority of all of the materials that it has obtained

 4 from the sources above, and is preparing to produce the rest. As part of its production, the government

 5 provided to the defense approximately 300,000 pages of documents collected from FDA and Centers for

 6 Medicare and Medicaid Services (CMS). The government obtained those documents pursuant to

 7 requests targeting materials relevant to Theranos whether the evidence was inculpatory or exculpatory.

 8 (See, e.g., Wade Decl. Exhs. 6 & 8). In total, the government’s production to date includes more than

 9 twenty million pages of documents. As the government collects additional materials in connection with

10 its ongoing investigation, it will continue to provide those documents to the defense in a timely manner.

11          C.      Defendant Balwani’s Previous Attempts to Obtain Additional Agency Documents

12          The pending motion does not represent Defendants’ first attempt to obtain the requested

13 documents from the agencies. Months before joining the instant motion, Balwani served civil subpoenas

14 on FDA and CMS, seeking documents in numerous broad categories encompassing internal agency

15 materials and correspondence with other agencies, legislators, journalists, entities in the healthcare

16 industry, and other laboratories. The government understands that counsel for Balwani subsequently

17 engaged in a lengthy meet and confer process with counsel for FDA and CMS. Although that process

18 revealed significant disagreements over the proper scope of the subpoenas, Balwani has not moved to

19 compel production under those subpoenas. As an alternative means to obtaining these documents,

20 Defendants have now demanded that the prosecution retrieve them from the custodian agencies and

21 produce them.

22          Despite their ability to issue subpoenas under Rule 17 of the Federal Rules of Criminal

23 Procedure compelling third parties to disclose relevant evidence, neither Defendant has issued a

24 subpoena in the criminal case to any of the federal agencies addressed in their motion.

25          D.      The Prosecution’s Good-Faith Efforts to Obtain the Requested Materials

26          In late March 2019, defense counsel sent a letter asking the government to obtain and produce

27 additional materials from several government agencies, including FDA, CMS, SEC, Department of

28 Health and Human Services (DHHS), and Department of Defense (DOD). (Wade Decl. Exh. 5, pp. 8-

     GOVT. OPPOSITION TO MOTION TO COMPEL
     18-CR-00258 EJD                                  3
              Case 5:18-cr-00258-EJD Document 79 Filed 06/12/19 Page 8 of 19



 1 10).

 2          In early April 2019, the government met and conferred with defense counsel regarding the

 3 defense’s requests for additional documents from FDA, CMS, and DOD. Following the initial

 4 discussion with the defense, the prosecution contacted counsel for FDA, CMS, and DOD in order to

 5 inquire about the agencies’ ability and willingness to produce additional documents in this case. During

 6 those conversations, government counsel confirmed its understanding that the prosecution did not have

 7 access to the requested documents held by these agencies.

 8          For example, more than one agency raised concerns regarding the large volume of documents

 9 previously provided to the prosecution earlier in its investigation of this case, with agency

10 representatives understandably wary of expending agency resources on additional broad document

11 requests that overlapped with those earlier productions. That drain on resources was compounded by

12 technical limitations facing the agencies. CMS, for instance, noted that it did not have access to

13 document database software, and was relying on DOJ’s Litigation Technology Service Center to host

14 documents being collected in response to Balwani’s civil subpoena. At least one agency also informed

15 government counsel that applicable law might limit its discretion to disclose additional documents post-

16 Indictment, since the case did not involve charges under certain statutes relevant to the agency’s

17 purview. The agencies also explained their obligations to protect confidential documents held in

18 connection with their sensitive missions as regulatory and defense organizations. In some cases, those

19 responsibilities would require the agencies to make the sharing of documents conditional on the

20 prosecution’s promise not to disclose that sensitive information further absent agency permission. The

21 agencies recognized that such a condition would be problematic given the government’s discovery

22 obligations and general practice of producing such evidence directly to the defense. In that same vein,

23 agency representatives discussed the need for a waiver from the entity controlling Theranos’s legal

24 rights before they would be permitted to disclose sensitive information received from the company

25 during its operation. Government counsel was informed that Balwani’s counsel had agreed to obtain

26 such a waiver at the beginning of 2019 but had not yet succeeded.

27          Shortly after receiving this information from the agencies, government counsel had another

28 discussion with the defense. During that conversation, counsel for the government explained that it had

     GOVT. OPPOSITION TO MOTION TO COMPEL
     18-CR-00258 EJD                                 4
                Case 5:18-cr-00258-EJD Document 79 Filed 06/12/19 Page 9 of 19



 1 already produced the documents it received from FDA, CMS, and DOD and did not have access to

 2 materials still in the agencies’ possession. Although not obligated to do so, the government offered to

 3 make good-faith efforts to obtain the documents requested by the defense. In connection with that offer,

 4 the government cautioned defense counsel that, because any additional production by FDA, CMS, or

 5 DOD would be at the agencies’ discretion, the prosecution could not guarantee that it would be able to

 6 obtain and produce all agency documents responsive to Defendants’ requests.1 Despite the lack of such

 7 a guarantee, government counsel believed that it was worthwhile to seek the requested documents from

 8 the agencies, and asked the defense to hold off on filing a motion to compel so that process could play

 9 out. Defense counsel rejected this offer immediately and indicated that they planned to proceed with the

10 instant motion.

11          After Defendants filed their motion, government counsel continued to confer with

12 representatives for FDA and CMS. The government’s discussions with the two agencies yielded

13 information regarding the appropriate format of any additional document requests and the contact

14 information of the individuals best situated to respond to such requests.

15          On May 9, 2019, the government sent letters to FDA and CMS formally requesting additional

16 documents in connection with this case. (Bostic Decl. Exhs. A & B). In making those requests, the

17 government adopted verbatim Defendants’ descriptions of the requested documents. The government

18 subsequently held follow-up discussions with FDA and CMS representatives to provide contextual

19 information for the requests and to encourage a timely response.

20          E.      The Agencies’ Agreements to Produce Further Documents

21          On June 7, 2019, FDA responded to the prosecution’s request for additional documents, agreeing

22 to produce responsive materials. (Bostic Decl. Exh. C). In its letter, FDA addresses its earlier

23 production of approximately 40,000 pages, and lays out its expectations regarding the categories of

24 responsive documents likely remaining in its possession. The letter also reports that, in response to the

25 subpoena it received from Balwani in the SEC action, it has already used relevant keywords to search

26

27          1
            Defendants’ characterizations of information relayed by the government during this
28 conversation are incomplete and misleading. The government contests these descriptions and has
   provided a more complete account of the agencies’ concerns above.
     GOVT. OPPOSITION TO MOTION TO COMPEL
     18-CR-00258 EJD                                 5
                Case 5:18-cr-00258-EJD Document 79 Filed 06/12/19 Page 10 of 19



 1 the records of at least 45 custodians—including current and former FDA employees—and has collected

 2 more than 62,000 documents. FDA states that it is now in the process of reviewing those documents for

 3 responsiveness as well as for privileged or otherwise protected information. FDA agrees that, in

 4 connection with that ongoing review, it will produce to the government documents responsive to the six

 5 categories comprising the pending requests. Because the pending document requests did not include any

 6 time limitation, FDA intends to take the reasonable step of limiting its production to the eight-year time

 7 period covered by Balwani’s broader subpoena in the SEC civil case.

 8          Completing this production will require FDA to address and overcome several challenges. As

 9 noted in the letter, the agency does not have the ability to de-duplicate its newly collected documents

10 against its previous productions or against the rest of the newly collected set, requiring manual

11 comparison so as to avoid duplication of review effort. This process will presumably slow FDA’s

12 production somewhat and increase the already significant burden on the agency. Because the

13 government’s requests call for internal agency correspondence, FDA will need to locate and redact

14 privileged information from its documents before production. FDA also is prohibited by statute from

15 releasing trade secrets and confidential commercial information obtained through its regulatory

16 authority. (Id. [citing 21 U.S.C. 331(j), 21 U.S.C. 360j(c), and 18 U.S.C. 1905]). Accordingly, the

17 agency will review its production to remove or redact such information as necessary.2 Despite these

18 obstacles and the amount of resources it will take to address them, FDA estimates that it will be in a

19 position to begin a rolling production of responsive documents within one month.

20          On June 10, 2019, CMS responded to the prosecution’s document requests. (Bostic Decl.

21 Exh. D). In its letter, CMS notes that it has already expended significant resources to collect and

22
            2
23              Although Defendants were formerly affiliated with Theranos, they both left the company
     before it ceased operations, and no longer have the authority to authorize FDA to release Theranos’s
24   trade secrets and confidential commercial information. Theranos itself previously provided a waiver
     that authorized FDA’s previous productions. Upon its dissolution, Theranos entered into an assignment
25   for the benefit of creditors, with the assignee now holding Theranos’s rights and assets. The Theranos
     assignee has not given a waiver allowing FDA to produce confidential information in the recently
26   requested documents. The government understands that Balwani’s counsel was recently able to
     negotiate such a waiver from the assignee permitting FDA and CMS to release confidential Theranos
27   information in response to the subpoena in the SEC case. (Bostic Decl. Exh. F). If defense counsel is
     able to secure a similar waiver for the criminal case, the FDA may be able to produce additional
28   documents and at a faster pace, thought it will still need to capture and redact third-party confidential
     information from its production.
     GOVT. OPPOSITION TO MOTION TO COMPEL
     18-CR-00258 EJD                                 6
             Case 5:18-cr-00258-EJD Document 79 Filed 06/12/19 Page 11 of 19



 1 produce more than 260,000 pages of documents to DOJ in this case, and correctly points out that the

 2 government’s latest document requests overlap with that earlier production. Like FDA, CMS reports

 3 that it has already begun preparing a production of documents in response to Balwani’s subpoena in the

 4 SEC action, and will produce those materials—including documents responsive to the six categories in

 5 the government’s request—in the criminal case as well. Based on CMS’s knowledge of its files, its

 6 letter summarizes what it has already produced and previews what it is likely to have remaining with

 7 respect to responsive documents. Except for one category for which CMS has no responsive documents,

 8 CMS agrees to retrieve and produce external and/or internal documents pursuant to the government’s

 9 request to the extent such documents have not already been produced.

10          CMS’s production will require the agency to devote substantial resources to the collection and

11 review of potentially responsive documents. Additionally, because some of the documents responsive to

12 the government’s requests are internal agency communications and other sensitive items, they implicate

13 CMS’s interest in protecting the confidentiality of those materials. Accordingly, CMS asks that the

14 Court enter a protective order that will shield these documents from misuse and unnecessary public

15 disclosure. The government supports CMS’s request for a protective order and, to facilitate production,

16 will work with the defense to prepare an appropriate proposed order for the Court’s consideration.

17          Along with CMS’s response letter, the government received a declaration from a representative

18 of the California Department of Public Health’s (CDPH) Laboratory Field Services. (Bostic Decl. Exh.

19 E). On behalf of CDPH, that declaration affirms that CDPH had only a small number of CMS

20 documents relevant to the 2013 CLIA survey of Theranos, which CMS will produce. CDPH is currently

21 not aware of any communications, either internally or with CMS, regarding the 2013 survey, but has

22 begun an email search to verify that no such communications exist.

23          Although the prosecution is unable to control the collection and production efforts of the above

24 agencies, it will continue to work toward obtaining the requested documents from the agencies in order

25 to produce those materials to the defense.

26 / /

27

28

     GOVT. OPPOSITION TO MOTION TO COMPEL
     18-CR-00258 EJD                                 7
             Case 5:18-cr-00258-EJD Document 79 Filed 06/12/19 Page 12 of 19



 1 III.     ARGUMENT

 2          A.      Defendants’ motion seeks documents not in the prosecution’s possession, custody, or
                    control.
 3
            The discovery record shows that the government has taken a broad view to discovery, exceeding
 4
     its discovery obligations in producing documents in its possession. As described above, the government
 5
     has collected tens of millions of pages of evidence in this case. Its treatment of those documents shows
 6
     that the government is not motivated by a desire to deprive the defense of information or provide the
 7
     bare minimum. On the contrary, the government has produced the vast majority of the collected
 8
     materials to both Defendants without engaging in the lengthy review that would be necessary to
 9
     determine that each of those documents is discoverable under Rule 16, Brady, or on some other basis.
10
     Consistent with that practice—and despite the defense’s rejection of the offer—the government
11
     continues its work to obtain and produce the documents Defendants are requesting. Those documents
12
     remain outstanding only because, at this time, the government does not possess the documents in order
13
     to produce them.
14
            Defendants lean heavily on the fact that the government previously requested and obtained
15
     documents from FDA and CMS, but this fact cannot be dispositive. It would be problematic if a single,
16
     voluntary production of documents by a third party were sufficient to give the prosecution “access” to
17
     the rest of that party’s documents. Under such a system, defendants could obtain unfettered access to
18
     victims’ documents through the government, and third parties might hesitate to share any evidence with
19
     criminal investigators.
20
            In this case specifically, the facts belie Defendants’ claim that FDA and CMS previously gave
21
     the prosecution “carte blanche” access to agency documents. When those agencies shared documents
22
     with the government earlier in the criminal investigation, that access was not unlimited. Indeed, FDA’s
23
     letter in response to the prosecution’s March 2017 request expressly states that the authorization being
24
     provided by the agency “does not extend to trade secret information, disclosure of which outside the
25
     Department of Health and Human Services is prohibited by law [cite], or to other information disclosure
26
     of which is otherwise prohibited by law or regulation.” (Wade Decl. Exh. 7, p.2). That same letter goes
27
     on to remind the prosecution that “FDA’s responsive information and records that are exempt from
28

     GOVT. OPPOSITION TO MOTION TO COMPEL
     18-CR-00258 EJD                                  8
             Case 5:18-cr-00258-EJD Document 79 Filed 06/12/19 Page 13 of 19



 1 disclosure to the public shall not be further disclosed to other personnel outside of [the prosecution’s]

 2 office without FDA’s written permission.” (Id.).

 3          The government’s supposed access to agency documents is especially tenuous with respect to

 4 CMS. Defendants’ motion describes contact between CMS and Theranos, but fails to show meaningful

 5 contact with the prosecution supporting their claim of access. See United States v. Salyer, 271 F.R.D.

 6 148, 157 (E.D. Cal. 2010) (denying discovery where “such informal contacts [with the government]

 7 have not risen to the level where the United States Trustee would be considered the ‘government’ in the

 8 criminal matter”). In sharp contrast to cases where disclosure was ordered, there is no serious argument

 9 here that CMS participated in the criminal investigation of Theranos or Defendants. Cf. United States v.

10 W.R. Grace, 401 F. Supp. 2d 1069, 1082 (D. Mont. 2005) (requiring prosecution to produce documents

11 held by EPA where DOJ and EPA had investigated jointly). Nor is CMS—or FDA, for that matter—as

12 closely tied to the United States Attorney’s Office as are fellow Department of Justice components the

13 FBI and the Bureau of Prisons. Cf. United States v. Zuno-Arce, 44 F.3d 1420, 1427 (9th Cir. 1995)

14 (prosecution deemed to be in possession of FBI files); United States v. Santiago, 46 F.3d 885, 893-94

15 (9th Cir. 1995) (prosecution had access to BOP files).

16          The primary case Holmes relies on, United States v. Bryan, 868 F.2d 1032 (9th Cir. 1989), is

17 distinguishable. That case involved tax and wire fraud charges arising from a nationwide investigation

18 of Bryan’s activities coordinated by the national office of the IRS. In Bryan, The Ninth Circuit rejected

19 the government’s argument that Rule 16 or Brady extended only to evidence in the District of Oregon,

20 where the prosecution was brought. Id. at 1036-1037. Here, by contrast, CMS had no involvement in

21 managing, directing, or executing the criminal investigation, neither the SEC nor the DOJ exercised

22 such authority over each other, and only the FDA-CI office participated in the criminal investigation.

23 See also United States v. Stever, 603 F.3d 747, 752 (9th Cir. 2010) (government conceded possession of

24 documents within Rule 16 request).

25          Because Defendants have not shown that the government actually has access to the FDA and

26 CMS documents described in its motion, the Court should not compel the government to produce these

27 materials. Instead, the Court should allow the government to continue its efforts to obtain and produce

28 these documents voluntarily. As described above, FDA and CMS have offered reasonable responses to

     GOVT. OPPOSITION TO MOTION TO COMPEL
     18-CR-00258 EJD                                 9
              Case 5:18-cr-00258-EJD Document 79 Filed 06/12/19 Page 14 of 19



 1 the requests for additional documents. Should Defendants wish to contest those responses, a Rule 17

 2 subpoena is a more appropriate vehicle than the instant motion.

 3          B.      The defense’s arguments regarding the content and materiality of the requested
                    documents are speculative.
 4
            Even if Defendants could convince the Court that the government has control over these agency
 5
     documents, they still could not meet their burden to establish that the documents are material under the
 6
     applicable rules. To obtain discovery under Rule 16, a defendant must make a prima facie showing of
 7
     materiality. United States v. Little, 753 F.2d 1420, 1445 (9th Cir.1984); see also United States v. Cadet,
 8
     727 F.2d 1453, 1468 (9th Cir.1984) (same). A general description of the information sought will not
 9
     suffice, nor will conclusory allegations of materiality. Rather, Defendants must present facts showing
10
     that the government is in possession of information helpful to the defense. See Little, 753 F.2d at 1445;
11
     Cadet, 727 F.2d at 1466–68; United States v. Mandel, 914 F.2d 1215, 1219 (9th Cir.1990); United States
12
     v. Muniz–Jaquez, 718 F.3d 1180, 1183 (9th Cir.2013); United States v. Zone, 403 F.3d 1101, 1107 (9th
13
     Cir.2005).
14
            In this case, the defense relies on assumptions to describe the favorable evidence that may be in
15
     the possession of FDA and CMS. For example, Defendants assume that the agencies must possess
16
     additional communications with the journalist whose October 2015 article brought attention to the fraud
17
     at Theranos, and further assume that those communications will show bias on the part of the agencies.
18
     Defendants have failed, however, to present any evidence of actual bias or undue influence in
19
     connection with the agencies’ interactions with Carreyrou or any other member of the media. The same
20
     is true with respect to the agencies’ contacts with competing laboratories. And even if Defendants could
21
     show that this evidence is likely to exist as they describe, they still could not show materiality under
22
     Rule 16. The Supreme Court has advised that Rule 16 applies primarily to evidence relevant to the
23
     government’s case in chief. United States v. Armstrong, 517 U.S. 456, 462 (1996). In Armstrong, the
24
     Supreme Court held that the defense was not entitled to discovery to prove a selective-prosecution claim
25
     because it “is not a defense on the merits of the criminal charge” and “asks a court to exercise judicial
26
     power over a ‘special province of the Executive.’” Id. at 464. Similarly, here, Defendants’ speculative
27
     bias theory regarding FDA and CMS is too far afield from the subject matter of the government’s case in
28

     GOVT. OPPOSITION TO MOTION TO COMPEL
     18-CR-00258 EJD                                  10
             Case 5:18-cr-00258-EJD Document 79 Filed 06/12/19 Page 15 of 19



 1 chief. Insofar as the case in chief involves FDA, it relates to what Defendants’ knew and what FDA told

 2 them with respect to approval requirements. The agency’s underlying motives are beside the point—and

 3 Defendants have provided no real reason to question them. As the court in Armstrong reasoned, “the

 4 showing necessary to obtain discovery should itself be a significant barrier to the litigation of

 5 insubstantial claims.” Id.

 6          Moreover, as set forth in FDA’s and CMS’s response letters, Defendants’ document requests are

 7 broad and burdensome. The agencies will be required to expend substantial resources in order to locate,

 8 review, and produce responsive materials. Under these circumstances, courts apply extra scrutiny to the

 9 question of materiality, and deny motions to compel where the documents in question would be unduly

10 burdensome to produce. See Mandel, 914 F.2d at 1219; Cadet, 727 F.2d at 1468 (discovery request was

11 so far ranging and potentially burdensome that it was an abuse of discretion to grant). Defendants’

12 overbroad and speculative requests cannot survive scrutiny under this standard. Accordingly, the Court

13 should deny Defendants’ motion and permit FDA and CMS to make a reasonable document production

14 in response to the pending requests made voluntarily by the government.

15          C.      The government has no obligation to obtain and produce documents held by state
                    agencies not involved in the criminal investigation.
16
            Even if Defendants could make the showing necessary to compel the prosecution to obtain
17
     discovery from the federal agencies named in their motion, the law is clear that this same reasoning
18
     would not apply to documents held in the possession of state agencies.
19
            In United States v. Fort, 478 F.3d 1099 (9th Cir.2007), the Ninth Circuit held that the
20
     government is not deemed “to have knowledge or access to anything generated by a state or local actor
21
     that is not actually known by and in the possession of the prosecutor.” Id. at 1100. Citing an earlier
22
     decision, the Ninth Circuit in that case confirmed that the opinion “establishes no principle of
23
     constructive possession” in this context. Id.; see also United States v. Chavez–Vernaza, 844 F.2d 1368,
24
     1375 (9th Cir.1988) (“[T]he federal government had no duty to obtain from state officials documents of
25
     which it was aware but over which it had no actual control.”); United States v. Gatto, 763 F.2d 1040 (9th
26
     Cir. 1985) (evidence found and held by state authorities became discoverable only when federal
27
     authorities gained physical possession; “the triggering requirement under Rule 16(a)(1)(E) is that the…
28

     GOVT. OPPOSITION TO MOTION TO COMPEL
     18-CR-00258 EJD                                 11
             Case 5:18-cr-00258-EJD Document 79 Filed 06/12/19 Page 16 of 19



 1 tangible objects be in the actual possession… of the government”). Simply put, the government “is not

 2 obligated to review state law enforcement files not within its possession or control.” United States v.

 3 Dominguez–Villa, 954 F.2d 562, 566 (9th Cir.1992). These principles defeat Defendants’ claim as to all

 4 documents in the custody of the California Department of Public Health. That CMS has nonetheless

 5 agreed to produce responsive documents from CDPH merely underscores the fact that a court order

 6 compelling this production is unnecessary.

 7          D.      The government has already produced discoverable materials received from SEC.

 8          While the prosecution and its case agents have conducted an investigation of the criminal fraud

 9 that occurred at Theranos, SEC has conducted its own, parallel investigation into attendant violations of

10 securities laws by these same Defendants. Although the investigations were independent, driven by

11 different aims and governed by different standards, the prosecution and SEC coordinated aspects of their

12 investigations for the sake of efficiency. The primary benefit of this coordination was to reduce the

13 burden on third-party witnesses and document custodians common to the two investigations. Witnesses

14 who would otherwise sit for separate interviews with the prosecution and SEC experienced less

15 inconvenience through that coordination. Similarly, document custodians who might otherwise be

16 required to produce Theranos-related documents to the prosecution and SEC independently saved time

17 and expense to the extent documents were shared between the criminal and civil investigations. The

18 government has produced to the defense all of the discovery documents shared by the SEC, along with

19 reports in the government’s possession memorializing witness interviews conducted by the prosecution

20 and SEC. Defendants claim to be dissatisfied with this disclosure, and now seek to compel the

21 prosecution to produce notes and other documents held by the SEC. This request from the defense is

22 unreasonable in light of the fact that the government does not have possession, custody, or control over

23 the SEC’s notes and other internal documents. Moreover, those documents clearly represent the

24 attorney work product of counsel for an entity currently in active litigation against one of the

25 Defendants. Defendants’ argument also ignores that such documents are not discoverable under the

26 Federal Rules of Criminal Procedure, which state that the Rule 16:

27          … does not authorize the discovery or inspection of reports, memoranda, or other

28          internal government documents made by an attorney for the government or other

     GOVT. OPPOSITION TO MOTION TO COMPEL
     18-CR-00258 EJD                                 12
             Case 5:18-cr-00258-EJD Document 79 Filed 06/12/19 Page 17 of 19



 1          government agent in connection with investigating or prosecuting the case. Nor

 2          does this rule authorize the discovery or inspection of statements made by

 3          prospective government witnesses except as provided in 18 U.S.C. § 3500.

 4 Fed. R. Crim. P. 16(a)(2).

 5          In addition to Rule 16’s limits, the Dodd-Frank Act makes it clear that the SEC does not waive

 6 its work product and other privileges by sharing information with DOJ. See 15 U.S.C. § 78x(f)(1)(A)

 7 (“The [SEC] shall not be deemed to have waived any privilege applicable to any information by

 8 transferring that information to or permitting that information to be used by any agency . . . .”) & 18

 9 U.S.C. § 6 (defining agency to include any department of the United States).

10          Despite the principles above, the government will seek to review SEC’s witness interview notes

11 for Brady material. This measure exceeds the government’s obligations and should be more than

12 sufficient to protect Defendants’ interests. Accordingly, the Court should deny Defendants’ motion, and

13 Defendants must settle for what the law entitles them to—namely, the discoverable evidence in this

14 case. See SEC v. Reyes, No. C 06-04435 CRB, 2007 WL 528718, at *4 (N.D. Cal. Feb. 13, 2007)

15 (“Defendant Reyes may be entitled to all exculpatory evidence, but he cites no authority for the

16 proposition that he is entitled to have any document revealing what attorneys at the SEC or DOJ think

17 about such evidence”); see also United States v. Tealer, 2015 U.S. Dist. LEXIS 157954, at *2 (D. Neb.

18 Nov. 23, 2015) (denying Brady request for internal documents, as “Defendant has pointed to no

19 authority supporting the proposition that Brady requires the production of internal government

20 documents which simply discuss evidence”).

21          E.      An order requiring the government to comply with its discovery obligations is
                    unnecessary and impracticable.
22
            Several of Defendants’ arguments ask the Court to compel the government to abide by discovery
23
     obligations that the government already intends to fulfill. As to those arguments, the Court should
24
     decline to issue such a superfluous order, consistent with the case law discussing these discovery
25
     obligations. At the same time, however, several of Defendants’ demands go well beyond what the law
26
     requires of the government, and the Court should decline to issue Defendants’ proposed order on that
27
     basis as well. Both of these problems infect Defendants’ request for reports, notes, correspondence, and
28

     GOVT. OPPOSITION TO MOTION TO COMPEL
     18-CR-00258 EJD                                 13
              Case 5:18-cr-00258-EJD Document 79 Filed 06/12/19 Page 18 of 19



 1 other materials regarding communications with witnesses.

 2           The government’s Brady obligation is a “self-executing responsibility on the part of the

 3 prosecutor.... [T]here is no need for a court order to require compliance with Brady.” United States v.

 4 Flores, No. 08–0730–WHA, 2011 WL 1100137, at *1 (N.D.Cal. Mar. 24, 2011); see also United States

 5 v. Lucas, 841 F.3d 796, 807 (9th Cir. 2016) (“it is the government, not the defendant or the trial court,

 6 that decides prospectively what information, if any, is material and must be disclosed under Brady”;

 7 “Brady does not permit a defendant to sift through information held by the government to determine

 8 materiality.”); see also United States v. Jennings, 960 F.2d 1488, 1491–92 (9th Cir.1992) (admonishing

 9 courts to avoid interfering with executive branch’s Brady obligations unless there is “a clear basis in law

10 or fact to believe that [interference is] necessary....”).

11           In this case, the government has consistently produced to the defense FBI 302s and other similar

12 investigatory reports memorializing relevant information provided to the government during witness

13 interviews. The government will continue to abide by this practice, and there is no need for the Court to

14 mandate it. To address Defendants’ stated concerns regarding Brady material in this context, the

15 government has agreed to make available to the defense agent notes of witness interviews, so that the

16 defense can conduct its own review and confirm the absence of any material inconsistencies. This step

17 exceeds the government’s discovery obligations under the standards discussed above, especially in light

18 of the fact that such notes are expressly not discoverable under Federal Rule of Criminal Procedure

19 16(a)(2), quoted above.

20 / /

21

22

23

24

25

26

27

28

     GOVT. OPPOSITION TO MOTION TO COMPEL
     18-CR-00258 EJD                                   14
             Case 5:18-cr-00258-EJD Document 79 Filed 06/12/19 Page 19 of 19



 1 IV.     CONCLUSION

 2         The relief sought by Defendants in the instant motion is unnecessary and improper. For the

 3 foregoing reasons, the Court should deny Defendants’ motion to compel in its entirety.

 4

 5

 6 DATED: June 12, 2019                                       Respectfully submitted,

 7                                                            ADAM A. REEVES
                                                              Attorney for the United States
 8
                                                              Acting Under Authority Conferred
 9                                                            by 28 U.S.C. § 515

10                                                            __/S/____________________
                                                              JEFF SCHENK
11                                                            JOHN C. BOSTIC
                                                              ROBERT S. LEACH
12
                                                              Assistant United States Attorneys
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     GOVT. OPPOSITION TO MOTION TO COMPEL
     18-CR-00258 EJD                              15
              Case 5:18-cr-00258-EJD Document 79-1 Filed 06/12/19 Page 1 of 2



 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 Assistant United States Attorneys

 7           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 8           Telephone: (408) 535-5589
             FAX: (408) 535-5066
 9           john.bostic@usdoj.gov

10 Attorneys for United States of America

11                                    UNITED STATES DISTRICT COURT

12                                  NORTHERN DISTRICT OF CALIFORNIA

13                                             SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                         )   CASE NO. 18-CR-00258 EJD
15                                                     )
             Plaintiff,                                )   DECLARATION OF JOHN BOSTIC IN
16                                                     )   OPPOSITION TO DEFENDANTS’ MOTION TO
        v.                                             )   COMPEL
17                                                     )
     ELIZABETH HOLMES and RAMESH                       )   Date: June 28, 2019
18   “SUNNY” BALWANI,                                  )   Time: 10:00 a.m.
                                                       )   Court: Hon Edward J. Davila
19           Defendants.                               )

20

21

22           I, JOHN BOSTIC, declare as follows:

23           1.      I am an Assistant United States Attorney, representing the United States in the above-

24 captioned matter. I am admitted to practice before this Court. I hereby attest to the following facts.

25           2.      Attached hereto as Exhibit A is a true a correct copy of a May 9, 2019 letter sent by

26 government counsel to FDA in connection with this case.

27           3.      Attached hereto as Exhibit B is a true a correct copy of a May 9, 2019 letter sent by

28 government counsel to CMS in connection with this case.

     BOSTIC DECL. RE: MOTION TO COMPEL
     18-CR-00258 EJD                                  1
             Case 5:18-cr-00258-EJD Document 79-1 Filed 06/12/19 Page 2 of 2



 1          4.      Attached hereto as Exhibit C is a true a correct copy of a June 7, 2019 letter received by

 2 government counsel from FDA in response to the document requests in Exhibit A.

 3          5.      Attached hereto as Exhibit D is a true a correct copy of a June 10, 2019 letter received by

 4 government counsel from CMS in response to the document requests in Exhibit B.

 5          6.      Attached hereto as Exhibit E is a true a correct copy of a June 3, 2019 Declaration from

 6 a representative of California Department of Public Health provided to the government along with

 7 CMS’s responsive letter, Exhibit D.

 8          7.      Attached hereto as Exhibit F is a true a correct copy of a June 11, 2019 letter from the

 9 Theranos assignee providing a waiver authorizing FDA and CMS to produce confidential Theranos

10 information in the SEC civil case.

11

12 I declare under penalty of perjury under the laws of the United States that the foregoing is true and

13 correct to the best of my knowledge.

14          Executed this 12th day of June, 2019.

15

16
                                                                 __/S/____________________
17                                                               JOHN C. BOSTIC
                                                                 Assistant United States Attorney
18

19

20

21

22

23

24

25

26

27

28

     BOSTIC DECL. RE: MOTION TO COMPEL
     18-CR-00258 EJD                                 2
Case 5:18-cr-00258-EJD Document 79-2 Filed 06/12/19 Page 1 of 3




               EXHIBIT A
        Case 5:18-cr-00258-EJD Document 79-2 Filed 06/12/19 Page 2 of 3




                                            United States Attorney
                                            Northern District of California



                                              150 Almaden Boulevard, Suite 900       (408) 535-5061
                                              San Jose, California 95113         FAX:(408) 535-5066




                                            May 9, 2019

VIA EMAIL AND FEDERAL EXPRESS

Lauren DiPaola
Lead Testimony Specialist
Division of Information Disclosure Policy
Office of Strategic Planning and Operational Policy
U.S. Food and Drug Administration
Office of Regulatory Affairs (ORA)
12420 Parklawn Drive
Element Bldg., Rm. 4042
Rockville, Maryland 20857
lauren.dipaola@fda.hhs.gov

       Re:    Document Access Request –
              United States v. Elizabeth Holmes and Ramesh Balwani, 18-CR-00258 EJD

Dr. Ms. DiPaola:

        Federal criminal charges have been filed against Elizabeth Holmes and Ramesh Balwani,
and that prosecution is currently pending under case number 18-CR-00258 EJD in the Northern
District of California.

       In connection with this prosecution, Defendants have requested certain categories of
documents that may have been created or compiled by the U.S. Food and Drug Administration.
The United States Attorney’s Office already has produced to Defendants documents previously
obtained from the FDA, but recognizes that there may be additional materials responsive to
Defendants’ requests in the possession of the FDA to which my office does not have access.

      Accordingly, the United States Attorney’s Office hereby requests access to the following
documents and information in connection with the above-referenced case, to the extent such
documents are within the FDA’s possession:

       1. Any and all correspondence or communications regarding Theranos between the
          federal government and John Carreyrou, The Wall Street Journal, or their employees,
        Case 5:18-cr-00258-EJD Document 79-2 Filed 06/12/19 Page 3 of 3



          agents, or counsel, and all government documents, communications, correspondence,
          notes, or recordings (including intra-agency and/or inter-agency correspondence)
          regarding same;

       2. Any and all government documents, communications, correspondence, notes, or
          recordings (including intra-agency and/or inter-agency communications) regarding
          Theranos’ Clinical Laboratory Improvement Amendments (“CLIA”) compliance
          during the time period of the charged conspiracies, including but not limited to those
          that concern the 2015 CLIA survey of Theranos;

       3. Any and all correspondence or communications regarding Theranos between the
          government and any clinical laboratory company or association affiliated with clinical
          laboratories (including but not limited to LabCorp, Quest Diagnostics, and the
          American Clinical Lab Association), or their employees, agents, or counsel, and all
          government documents, communications, correspondence, notes, or recordings
          (including intra-agency and/or inter-agency correspondence) regarding same;

       4. Any and all government documents, communications, correspondence, notes, or
          recordings (including intra-agency and/or inter-agency communications) regarding
          the FDA’s determination of the type of FDA approval required for Theranos’
          proprietary technology;

       5. Any and all FBI 302s or other agency ROIs memorializing government
          communications with witnesses, and all government documents, communications,
          correspondence, notes, or recordings (including intra-agency and/or inter-agency
          correspondence) regarding same; and

       6. Any and all government documents, communications, correspondence, notes, or
          recordings (including intra-agency and/or inter-agency communications) regarding
          the 2013 CLIA survey of Theranos.

       Please write back at your earliest convenience to convey the FDA’s response to the above
requests. Feel free to contact me by telephone at any time should you have any questions
regarding this matter.


                                                           Very truly yours,

                                                           ADAM A. REEVES
                                                           Attorney for the United States
                                                           Acting Under Authority Conferred
                                                           by 28 U.S.C. § 515


                                                           /s/
                                                           JOHN C. BOSTIC
                                                           Assistant United States Attorney
Case 5:18-cr-00258-EJD Document 79-3 Filed 06/12/19 Page 1 of 3




                EXHIBIT B
        Case 5:18-cr-00258-EJD Document 79-3 Filed 06/12/19 Page 2 of 3




                                            United States Attorney
                                            Northern District of California



                                              150 Almaden Boulevard, Suite 900       (408) 535-5061
                                              San Jose, California 95113         FAX:(408) 535-5066




                                           May 9, 2019

VIA FEDERAL EXPRESS

Karen W. Dyer MT(ASCP), DLM
Director, Division of Clinical Laboratory Improvement and Quality
Centers for Medicare & Medicaid Services
7500 Security Blvd.
Baltimore, Maryland 21244


       Re:      Document Access Request –
                United States v. Elizabeth Holmes and Ramesh Balwani, 18-CR-00258 EJD

Dr. Ms. Dyer:

        Federal criminal charges have been filed against Elizabeth Holmes and Ramesh Balwani,
and that prosecution is currently pending under case number 18-CR-00258 EJD in the Northern
District of California.

        In connection with this prosecution, Defendants have requested certain categories of
documents that may have been created or compiled by the U.S. Centers for Medicare &
Medicaid Services. The United States Attorney’s Office already has produced to Defendants
documents previously obtained from CMS, but recognizes that there may be additional materials
responsive to Defendants’ requests in the possession of CMS to which my office does not have
access.

      Accordingly, the United States Attorney’s Office hereby requests access to the following
documents and information in connection with the above-referenced case, to the extent such
documents are within CMS’s possession:

       1. Any and all correspondence or communications regarding Theranos between the
          federal government and John Carreyrou, The Wall Street Journal, or their employees,
          agents, or counsel, and all government documents, communications, correspondence,
          notes, or recordings (including intra-agency and/or inter-agency correspondence)
          regarding same;
        Case 5:18-cr-00258-EJD Document 79-3 Filed 06/12/19 Page 3 of 3




       2. Any and all government documents, communications, correspondence, notes, or
          recordings (including intra-agency and/or inter-agency communications) regarding
          Theranos’ Clinical Laboratory Improvement Amendments (“CLIA”) compliance
          during the time period of the charged conspiracies, including but not limited to those
          that concern the 2015 CLIA survey of Theranos;

       3. Any and all correspondence or communications regarding Theranos between the
          government and any clinical laboratory company or association affiliated with clinical
          laboratories (including but not limited to LabCorp, Quest Diagnostics, and the
          American Clinical Lab Association), or their employees, agents, or counsel, and all
          government documents, communications, correspondence, notes, or recordings
          (including intra-agency and/or inter-agency correspondence) regarding same;

       4. Any and all government documents, communications, correspondence, notes, or
          recordings (including intra-agency and/or inter-agency communications) regarding
          the FDA’s determination of the type of FDA approval required for Theranos’
          proprietary technology;

       5. Any and all FBI 302s or other agency ROIs memorializing government
          communications with witnesses, and all government documents, communications,
          correspondence, notes, or recordings (including intra-agency and/or inter-agency
          correspondence) regarding same; and

       6. Any and all government documents, communications, correspondence, notes, or
          recordings (including intra-agency and/or inter-agency communications) regarding
          the 2013 CLIA survey of Theranos.

       Please write back at your earliest convenience to convey CMS’s response to the above
requests. Feel free to contact me by telephone at any time should you have any questions
regarding this matter.


                                                           Very truly yours,

                                                           ADAM A. REEVES
                                                           Attorney for the United States
                                                           Acting Under Authority Conferred
                                                           by 28 U.S.C. § 515


                                                           /s/
                                                           JOHN C. BOSTIC
                                                           Assistant United States Attorney

CC (via email): Lindsay Turner, HHS/OGC
Case 5:18-cr-00258-EJD Document 79-4 Filed 06/12/19 Page 1 of 5




               EXHIBIT C
      Case 5:18-cr-00258-EJD Document 79-4 Filed 06/12/19 Page 2 of 5
                                                                  Office of the Chief Counsel
                                                                  Food and Drug Administration
                                                                  10903 New Hampshire Avenue
                                                                  Silver Spring, MD 20993-0002




June 7, 2019

Via Email

John C. Bostic
Assistant United States Attorney
U.S. Attorney's Office
Heritage Bank Building
150 Almaden Blvd. Suite 900
San Jose, CA 95113

Re:    Document Access Request - United States v . Elizabeth Holmes & Ramesh
       Balwani, 18-CR-00258 EJD (N.D. Cal.)

Dear Mr. Bostic:

This letter responds to your letter dated May 9, 2019, addressed to Lauren DiPaola, Lead
Testimony Specialist at the U.S. Food and Drug Administration ("FDA"), which seeks
documents and information in FDA's possession in response to requests made by the
Defendants in the above-referenced action, Elizabeth Holmes ("Holmes") and Ramesh
Balwani ("Balwani"). Specifically, your letter seeks access to six categories of documents,
including communications, correspondence, notes, or recordings (hereinafter,
"documents") relating generally to Theranos, Inc. ("Theranos") and (1) the Wall Street
Journal and John Carreyrou, (2) Clinical Laboratory Improvement Amendment ("CLIA")
compliance, (3) clinical laboratories, (4) FDA's determination of the type of approval
required for Theranos' devices, (5) interviews with witnesses, and (6) the 2013 CLIA
survey. Your request does not contain any date limitations.

As an initial matter, we do not expect FDA to have many responsive documents to
categories (2) and (6), because the CLIA Program is implemented by the Centers for
Medicare & Medicaid Services ("CMS"), not FDA. See generally 42 C.F.R. Part 493.
Moreover, as you know, the Department of Justice ("DOJ'') previously received from FDA
and/ or the Securities and Exchange Commission ("SEC") a significant number of FDA
documents-over 40,000 pages-relating to Theranos, which DOJ has already provided to
the Defendants. Def. Holmes Mot. to Compel, Dkt. #67, at 3 in United States v. Holmes,
et al.; see also id. at 13 (describing DOJ's production of documents originally sourced from
FDA as "substantial"); see also Def. Balwani's Joinder in Holmes Mot. to Compel, Dkt.
#68. We also understand that DOJ has already provided to Defendants all of FDA's
witness interviews related to this matter, which are responsive to category (5) of your
request, and we do not expect that the agency will have additional documents to produce
in this category.

As you also know, the Superseding Indictment against Defendants alleges wire fraud and
conspiracy to commit wire fraud against doctors and Theranos' patients and investors.
                                           1
       Case 5:18-cr-00258-EJD Document 79-4 Filed 06/12/19 Page 3 of 5
                                                                 Office of the Chief Counsel
                                                                 Food and Drug Administration
                                                                 10903 New Hampshire Avenue
                                                                 Silver Spring, MD 20993-0002


The only allegation that mentions FDA states that Defendants "represented to investors
that Theranos did not need [FDA] to approve its proprietary analyzer and tests, but instead
that Theranos was applying for FDA approval voluntarily because it was the 'gold
standard'; when, in truth, [Defendants] knew that by late 2013 and throughout 2014, the
FDA was requiring Theranos to apply for clearance or approval for its analyzer and
tests." Superseding Indictment, Dkt. #39, at 5, 112(F) (emphasis added). It seems, then,
that the only documents that you are now requesting that are potentially relevant to this
case are documents in category (4), which relate to what FDA told Defendants in late 2013
and throughout 2014 regarding the type of FDA approval or clearance required for
Theranos' devices. Documents in the remaining categories are not relevant to the issues
m your case.

Prior to receiving your letter, FDA was served with a subpoena (initially issued on
September 12, 2018, and "reissued" on March 15, 2019) in SEC v. Balwani, Case No. 18-
cv-01603-EJD (N.D. Cal.), the civil case brought by the SEC against Balwani. The
subpoena requests 20 broad categories of documents referring or relating to Theranos,
Holmes, and Balwani, from the 8112-year period from January 2010 through June 2018.
The documents requested by your letter comprise a subset of the documents that are
responsive to the subpoena.

To respond to the subpoena, FDA has already searched the records of at least 45
custodians, including both current and former FDA employees, and has collected in excess
of 62,000 documents that contain the keywords for which we searched. 1 The agency is in
the process of reviewing those documents for responsiveness and, for those that are
responsive, conducting a page-by-page, line-by-line review for privilege and other
protections, as more fully laid out below. As we process the documents for the
subpoena, we will provide documents to you, including those that are
responsive to the six categories you have requested, with certain exceptions
as set forth below.

Please be aware that FDA does not currently have an automated method for identifying
duplicates in the newly-collected documents, nor does it currently have an automated way
to compare the newly-collected documents to the previously-produced documents. We
are working with our information technology staff to make our review more efficient;
however, at present, we need to manually compare the newly-collected documents to
identify and remove duplicates, including lesser-included duplicates (such as a less
complete email string). To the extent that FDA obtains an automated mechanism that
would permit us to compare the newly-collected documents with the previously-produced
documents, we will not re-produce any FDA documents already provided to Holmes and
Balwani by DOJ.


1This is a document count, not a page count, and FDA has not completed inventorying all
collected documents to count attachments separately. Accordingly, this number is an
approximation of the minimum number of documents collected; the actual number likely
will be significantly higher.
                                          2
      Case 5:18-cr-00258-EJD Document 79-4 Filed 06/12/19 Page 4 of 5
                                                                  Office of the Chief Counse l
                                                                  Food and Drug Administration
                                                                  10903 New Hampshire Avenue
                                                                  Silver Spring, MD 20993-0002


FDA also will not produce any automated emails sent to agency employees from public
media or other organizations including, but not limited to, Bulletin Intelligence,
GenomeWeb, The Gray Sheet, PharmaVOICE, POLITICO Pulse, and Google Alerts, which
emails solely contain links to publicly-available information about Theranos. FDA will,
however, provide any such emails that FDA employees forwarded with comment.

Before FDA can provide any documents in response to the subpoena and your request, we
need to redact privileged and otherwise confidential information from the newly-collected
documents. FDA is prohibited from releasing trade secret information obtained under
certain of its regulatory authorities in judicial proceedings that are not brought under the
Federal Food, Drug, and Cosmetic Act. 21 U.S.C. § 331G). FDA is also prohibited from
releasing trade secret and confidential commercial or financial information ("CCI")
regarding certain devices obtained through the agency's regulatory and inspectional
authorities. 21 U.S.C. § 36oj(c). The Trade Secrets Act, 18 U.S.C. § 1905, also prohibits
FDA from releasing trade secrets and CCI unless otherwise authorized by law. And, FDA
regulations provide that trade secrets and CCI are not available for public disclosure. See
21 C.F.R. § 20.61. Many of the documents that are responsive to the subpoena and your
request contain Theranos' trade secrets and CCI and may also contain third-party trade
secrets and CCI. FDA cannot lawfully produce any responsive documents that would
reveal such information absent a court order or a waiver permitting FDA to release such
information in response to your request.2 If the Theranos assignee provides a written
waiver permitting FDA to release its trade secrets and CCI in response to the subpoena
and your request, which we understand may be forthcoming, it would facilitate a quicker
review and would result in the documents being less redacted and of more utility.

However, even if FDA receives a waiver from the Theranos assignee, the agency stills need
to review and redact from the newly-collected documents third-party trade secrets and
CCI, as well as privileged and otherwise-protected information, including attorney-client
communications, attorney work product, personal privacy information, privileged
investigatory files, privileged deliberative process, and/ or other protected information.
See 21 C.F.R. §§ 20.62-.67, 20.85. FDA '\<\7ill also redact all non-responsive information
from the newly-collected documents. For example, there are documents from FDA's
media staff that reference all open press inquiries and CDRH documents that reference all
pending CDRH matters; FDA will redact as unresponsive all information unrelated to
Theranos but will leave in any non-privileged information regarding Theranos.

In addition, because the subpoena and your request seek documents that have already
been reviewed, redacted, and released publicly pursuant to the Freedom of Information

2
  To the extent DOJ and/or Defendants already possess FDA documents from which
Theranos's trade secrets or CCI were not redacted, such productions were made pursuant
to waivers from Theranos permitting FDA to provide the information to DOJ and SEC and
permitting DOJ to give the FDA documents to the Defendants. To date, the Theranos
assignee has not provided a waiver for FDA to release its trade secret and CCI in the newly-
collected documents.

                                          3
                    Case 5:18-cr-00258-EJD Document 79-4 Filed 06/12/19 Page 5 of 5

(""? II
\~:S~\....
                    U.S. FOOD & DRUG
                    ADMINISTRATION
                                                                              Office of the Chief Counsel
                                                                              Food and Drug Administration
                                                                              10903 New Hampshire Avenue
                                                                              Silver Spring, MD 20993-0002


             Act ("FOIA") and for which subsequent review and redaction would constitute needless
             and/ or burdensome duplication of time and effort, any responsive documents that have
             already been redacted will not be re-reviewed and, instead, ·will be provided as they were
             released to the public previously. Finally, FDA is limiting its search and production in
             response to your request to the time frame set forth in the subpoena, January 2010
             through June 2018.

             It will take a significant amount of FDA employee time to prepare and produce the
             documents responsive to the subpoena and your request. Although we cannot currently
             predict how much time it will take to review and process the newly-collected documents,
             we can begin producing documents to you on a rolling basis within one month.

             FDA is committed to producing documents in a manner consistent with federal law and
             agency procedures. The agency has already expended a significant amount of resources to
             respond to document requests in connection with your criminal investigation of
             Defendants, SEC's civil investigation of Defendants, and Mr. Balwani's subpoena in the
             SEC civil action pending against him, and will continue to produce additional responsive,
             non-privileged documents consistent with the foregoing objections in response to your
             request.

             If you have any further questions, please contact me at 301-796-8580.

             Sincerely,




             Marci B. Norton
             Senior Counsel




                                                       4
Case 5:18-cr-00258-EJD Document 79-5 Filed 06/12/19 Page 1 of 5




               EXHIBIT D
          Case 5:18-cr-00258-EJD Document 79-5 Filed 06/12/19 Page 2 of 5
DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop C2‐21‐16
Baltimore, Maryland 21244-1850
                                                                  CENTERS FOR MEDICARE & MED IC AID SERVICES

 Center for Clinical Standards and Quality/ Quality, Safety & Oversight Group


June 10, 2019


John C. Bostic
Assistant United States Attorney
Northern District of California
150 Almaden Boulevard, Suite 900
San Jose, California 95113
John.Bostic@usdoj.gov

       Re:      Document Access Request - United States v. Elizabeth Holmes and Ramesh
                Balwani, 18-CR-00258 EJD

Dear Mr. Bostic:

This letter responds to your letter to me dated May 9, 2019 requesting access to certain categories
of documents in connection with the above-referenced case. CMS has already expended
significant resources to identify, search, collect, and produce over 260,000 pages to DOJ in this
litigation and to respond to Mr. Balwani’s September 14, 2018 subpoena in SEC v. Balwani, Case
No. 18-cv-01602-EJD (SEC-Balwani Subpoena). The categories of documents you requested
overlap significantly with DOJ’s prior document requests during the investigation and with the
categories of documents requested in the SEC-Balwani Subpoena. CMS is preparing a production
in SEC v. Balwani pursuant to a May 30, 2019 Protective Order governing CMS productions in
that matter. CMS can provide DOJ with a copy of the agency’s production in the civil case once it
is complete and after a Protective Order is entered in the criminal case.

To the extent your document requests seek CMS internal email, the agency is willing to produce
responsive documents between September 1, 2013 and December 31, 2016 on the condition that an
acceptable Protective Order is entered in the criminal matter. CMS does not construe DOJ’s
requests to include documents protected by the attorney-client or work product privileges and CMS
does not plan to produce documents protected by those privileges.

CMS’s response to each category of document requests is explained below.

   1. Any and all correspondence or communications regarding Theranos between the
      federal government and John Carreyrou, The Wall Street Journal, or their
      employees, agents, or counsel, and all government documents, communications,
      correspondence, notes, or recordings (including intra-agency and/or inter-agency
      correspondence) regarding same;

CMS collected and reviewed external communications between CMS and the media about
Theranos between September 1, 2013 and December 31, 2016 to respond to the SEC-Balwani
Subpoena and is in the process of preparing a production of these documents. This effort
           Case 5:18-cr-00258-EJD Document 79-5 Filed 06/12/19 Page 3 of 5
encompasses your request for communications between CMS and John Carreyrou and/or The Wall
Street Journal. CMS will provide DOJ with a copy of the future civil production once it is
complete and after a Protective Order is entered in the criminal matter.

CMS will identify, collect, review, and produce responsive internal communications after an
adequate Protective Order is entered in the criminal matter.

   2. Any and all government documents, communications, correspondence, notes, or
      recordings (including intra-agency and/or inter-agency communications) regarding
      Theranos’ Clinical Laboratory Improvement Amendments (“CLIA”) compliance
      during the time period of the charged conspiracies, including but not limited to those
      that concern the 2015 CLIA survey of Theranos;

CMS has already produced a large volume of documents responsive to this category of documents
to DOJ, including, but not limited to, CMS CLIA group communications with Theranos,
communications about meetings or calls with Theranos, documents and communications regarding
Theranos’s compliance with federal CLIA regulations, the CLIA surveys of the Theranos
California and Arizona labs, CMS surveyor notes, CMS Form 2567s, Theranos’s Plan of
Correction and exhibits, and complaints CMS received about Theranos labs.

CMS identified, collected, and reviewed external communications between additional CMS
custodians selected by Mr. Balwani and Theranos between September 1, 2013 and December 31,
2016 to respond to the SEC-Balwani Subpoena and is in the process of preparing a production.
CMS will provide DOJ with a copy of the future civil production once it is complete and after a
Protective Order is entered in the criminal matter.

CMS will identify, collect, review, and produce responsive internal communications after an
adequate Protective Order is entered in the criminal matter.

   3. Any and all correspondence or communications regarding Theranos between the
      government and any clinical laboratory company or association affiliated with clinical
      laboratories (including but not limited to LabCorp, Quest Diagnostics, and the
      American Clinical Lab Association), or their employees, agents, or counsel, and all
      government documents, communications, correspondence, notes, or recordings
      (including intra-agency and/or inter-agency correspondence) regarding same;

The CMS CLIA group does not generally communicate with third parties about the CLIA
compliance of particular laboratories. The agency conducted a limited search for communications
between the CMS CLIA group and LabCorp, Quest Diagnostics, or the American Association of
Clinical Chemistry (AACC) to confirm this practice in response to the SEC-Balwani Subpoena.
The search produced a few emails to or from AACC that are all form marketing emails or emails
about attending the AACC Annual Scientific Meeting. CMS is in the process of preparing a
production in the civil case that will include these documents and will provide DOJ with a copy
once it is complete and after a Protective Order is entered in the criminal matter.

   4. Any and all government documents, communications, correspondence, notes, or
      recordings (including intra-agency and/or inter-agency communications) regarding
      the FDA’s determination of the type of FDA approval required for Theranos’
      proprietary technology;

                                                                                                  2
          Case 5:18-cr-00258-EJD Document 79-5 Filed 06/12/19 Page 4 of 5




CMS has few, if any, documents responsive to category four. Whether Theranos’s proprietary
technology required FDA approval was entirely an FDA determination. CMS already produced
the few communications between the CMS CLIA group and the FDA about Theranos to Mr.
Balwani in response to the SEC-Balwani Subpoena. CMS will provide a copy of this production to
DOJ.

CMS also conducted a search for communications between additional CMS custodians selected by
Mr. Balwani and the FDA during the time period September 1, 2013 to December 31, 2016 to
complete its response to the SEC-Balwani Subpoena. CMS is currently reviewing the search
results for responsive, non-privileged documents and plans to include these documents in the future
production in the civil case. CMS will provide DOJ with a copy of that future production once it is
complete and after a Protective Order is entered in the criminal matter.

   5. Any and all FBI 302s or other agency ROIs memorializing government
      communications with witnesses, and all government documents, communications,
      correspondence, notes, or recordings (including intra-agency and/or inter-agency
      correspondence) regarding same; and

CMS does not have documents responsive to category five.

   6. Any and all government documents, communications, correspondence, notes, or
      recordings (including intra-agency and/or inter-agency communications) regarding
      the 2013 CLIA survey of Theranos.

CMS already produced to DOJ the relevant documents pertaining to the 2013 Theranos CLIA
survey that CMS could pull from its system.

The 2013 Theranos CLIA survey was a routine survey performed by California Department of
Public Health’s California Laboratory Field Services (CDPH). State agencies do not usually
communicate with CMS when performing routine CLIA surveys. The CMS CLIA group is not
aware of any email communication with CDPH about the 2013 survey.

CMS will identify, collect, review, and produce responsive internal communications after an
adequate Protective Order is entered in the criminal matter.

CDPH has located eight documents related to the federal 2013 Theranos CLIA Survey. The CDPH
surveyor notes from the 2013 survey are no longer available. CDPH is not aware of any internal
communications or written communications with CMS regarding the 2013 Theranos CLIA survey.
See Attachment A, Declaration of Donna McCallum, June 3, 2019. These documents will be
included in the production CMS is preparing in response to the SEC-Balwani Subpoena. CMS will
provide DOJ with a copy of that future production once it is complete and after a Protective Order
is entered in the criminal matter.



                                                                                                  3
         Case 5:18-cr-00258-EJD Document 79-5 Filed 06/12/19 Page 5 of 5




CMS is committed to working with you to produce documents responsive to your requests as
detailed above. Please contact CMS counsel to discuss this matter further.

                                   Sincerely,

                                   Karen W. Dyer


                                   Karen W. Dyer
                                   Director
                                   Division of Clinical Laboratory Improvement and Quality
                                   Centers for Medicare & Medicaid Services




                                                                                             4
Case 5:18-cr-00258-EJD Document 79-6 Filed 06/12/19 Page 1 of 2




                EXHIBIT E
Case 5:18-cr-00258-EJD Document 79-6 Filed 06/12/19 Page 2 of 2
Case 5:18-cr-00258-EJD Document 79-7 Filed 06/12/19 Page 1 of 3




                EXHIBIT F
         Case 5:18-cr-00258-EJD Document 79-7 Filed 06/12/19 Page 2 of 3




                                                                               THOMAS T. HWANG
                                                                          TELEPHONE: (650) 843-2757
                                                                           FACSIMILE: (650) 857-1288
                                                                  EMAIL: HWANG.THOMAS@DORSEY.COM




June 11, 2019


Via First Class Mail and Email: lauren.dipaola@fda.hhs.gov;
Marci.Norton@fda.hhs.gov
U.S. Food and Drug Administration
Office of Regulatory Affairs
12420 Parklawn Drive
Element Bldg., Rm. 4042
Rockville, Maryland 20857
Attn: Lauren DiPaola
Attn: Marci Norton

       Re: Securities and Exchange Commission v. Balwani;
           Case No. 18-CV-01603-EJD

Dear Ms. DiPaola and Ms. Norton:

       As you are aware, my firm represents Theranos (Assignment for the Benefit of Creditors)
LLC, the assignee (“Assignee”) of Theranos, Inc. (“Theranos”), pursuant to the general
assignment for the benefit of creditors under California law.

        We write to confirm that the Assignee grants the U.S. Food and Drug Administration
(the “FDA”) and the Centers for Medicare and Medicaid Services (”CMS”) permission to
release, subject to and solely in accordance with the terms of that certain Supplemental Stipulated
Protective Order Regarding FDA Or CMS Information [Dkt No. 83], materials which were
provided by Theranos to the FDA/CMS and marked as confidential or which otherwise contain
Theranos’ trade secrets or confidential commercial information, to the Securities and Exchange
Commission (“SEC”) and Defendant Ramesh Balwani, in response to the SEC’s request or to
subpoenas issued in the above-referenced matter, provided that all materials are marked
         Case 5:18-cr-00258-EJD Document 79-7 Filed 06/12/19 Page 3 of 3
Lauren DiPaola
Marci Norton
U.S. Food and Drug Administration
Office of Regulatory Affairs (ORA)
June 11, 2019



“FDA/CMS – CONFIDENTIAL.” The Assignee does not consent to production of the
materials for use in any other matter, nor to any disclosure pursuant to a Freedom of Information
Act request.

                                             Very truly yours,

                                             DORSEY & WHITNEY LLP

                                             By
                                                  Thomas T. Hwang

cc:    Assignee
       Steve Cazares (via email: stevecazares@dwt.com)
